Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant's Preliminary Amendment filed September 30, 2019.
Claims 1-15 have been canceled.  New claims 16-31 are acknowledged.
Claims 16-31 are pending in the instant application.
Claims 16-31 are subject to election/restriction as detailed below:


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 16-27, drawn to a method for prevention and treatment of non- melanoma skin cancer (NMSC) in a human patient comprising: obtaining interferon alpha (IFN-) messenger-RNA (mRNA), wherein the mRNA has a 5’ CAP region, a 5’ untranslated region (5’ UTR), a coding region encoding human IFN- a 3’ untranslated  mRNA; and NMSC is treated or prevented in the human patient.  If this Group is elected, a further election of species is required as detailed below:

Group II, claims 28-31, drawn to a pharmaceutical formulation for use in the prevention and treatment of NMSC, preferably AK, BCC and SCC, especially AK, comprising the IFN- mRNA, wherein the mRNA has a 5’ CAP region, a 5’ untranslated region (5’ UTR), a coding region encoding human IFN- a 3’ untranslated region (3’-UTR) and a poly adenosine Tail (poly-A tail); and administering the mRNA to a human subject; wherein: the 5’ UTR or 3’-UTR or the 5’-UTR and the 3’-UTR are different from the native IFN- mRNA.  

This application does not comply with the requirements of unity of invention (Rules 13.1, 13.2, and 13.3) for the following reasons:  

Unity of invention exists only when the shared same or corresponding technical feature is a contribution over the prior art.  The inventions do not possess a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons:  In the instant case, Groups I and II do not avoid the prior art because a pharmaceutical formulation for use in the prevention and treatment of NMSC, preferably AK, BCC and SCC, especially  mRNA, wherein the mRNA has a 5’ CAP region, a 5’ untranslated region (5’ UTR), a coding region encoding human IFN- a 3’ untranslated region (3’-UTR) and a poly adenosine Tail (poly-A tail); and administering the mRNA to a human subject; wherein: the 5’ UTR or 3’-UTR or the 5’-UTR and the 3’-UTR are different from the native IFN- mRNA was taught in the prior art of WO 2016/131052 A1 (submitted and made of record on the Information Disclosure Statement filed September 30, 2019).  
For example, WO 2016/131052 teaches a pharmaceutical formulation for use in the prevention and treatment of basal cell cancer (BCC) and squamous cell cancer (SCC), comprising the IFN- mRNA.  See Table 2A, for example.  WO 2016/131052 teaches the mRNAs of their invention have at least 50%, or at least 55%, or at least 60%, or at least 65%, or at least 70%, or at least 75%, or at least 80%, or at least 85%, or at least 90%, or at least 95%, or 100% stabilizing substitutions, including replacement of cytidine residues with 5-methyl-cytidine and/or replacement of uridine residues with pseudo-uridine.  See reference throughout and Figure 23, for example.   
Therefore, Groups I and II lack unity because a pharmaceutical formulation for use in the prevention and treatment of basal cell cancer (BCC) and squamous cell cancer (SCC), comprising the IFN- mRNA was known in the prior art.  Therefore, there is no common special technical feature which exits between the aforementioned Groups.   
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


******
Election of Species
	This application contains claims directed to the following patentably distinct species of the claimed inventions: The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
	If Group I is elected, Applicant is required to elect a single molecular embodiment of IFN- mRNA for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to one (1) IFN- mRNA as recited in claim 18.
	If Group I is elected, Applicant is further required to elect a single molecular embodiment of IFN- mRNA coding region for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to one (1) IFN- mRNA coding region (e.g. SEQ ID NO.) as recited in claim 25.  NOTE: the IFN- mRNA coding region elected in claim 25 must match and correspond to the IFN- mRNA elected from claim 18.  For example, if Applicants elect the IFN- type 1 (IFNa1) mRNA from claim 18, then Applicants must elect one (1) IFNa1 mRNA coding region, selected from SEQ ID NOs: 29-32, 34, or 35 as recited in claim 25.
 	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the 
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635